Citation Nr: 0328889	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  01-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1966 to 
June 1969, and from May 1971 to September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
VA RO, which, in pertinent part, denied service connection 
for a heart disorder, claimed as cardiomyopathy.  

In November 2002, the sworn testimony of both the veteran and 
his spouse was obtained before the undersigned Acting Member 
of the Board sitting at the RO (Travel Board).  A transcript 
of that hearing is associated with the claims file.  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 107-475, 114 Stat. 2096, (2000).  
This law eliminated the former statutory requirement that a 
claim be well grounded.  The law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The notice requirements of VCAA have not been met in 
this case.  

VCAA redefined the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA requires VA to notify a claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate a claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the record with regard to the instant appeal 
reveals that the veteran has not been provided any notice of 
VCAA.  Additionally, the veteran has not been advised of the 
respective obligations of VA, as well as the veteran's own 
obligations, with regard to identifying information and 
obtaining sufficient medical evidence to support the claim, 
as set out in Quartuccio.  Consequently, the RO must provide 
the veteran with complete notice of the provisions of the 
VCAA, consistent with the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Quartuccio, as well 
as the holding of the Federal Circuit Court in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified some necessary development in 
order to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in the case.  

At a hearing before the undersigned traveling member of the 
Board at the Cleveland RO in November 2002, the veteran 
testified that his private cardiologist, Dr. Gupta, told him 
that the arrhythmia had been there "for a long time" and, 
"should have been investigated further...."  The veteran also 
stated that Dr. Gupta refused to say so in writing.  Medical 
records from Dr. Gupta indicate that the veteran was 
initially seen in December 1999 for a six week history of 
progressive dyspnea on exertions following exposure to a 
bleaching agent while cleaning a boat.  The veteran's wife 
was noted to have expressed a concern of chemical 
phneumonitis, and the couple, "den[ied] any previous cardiac 
problem."  The assessment was congestive heart failure 
secondary to cardiomyopathy, probably primary dilated 
nonischemic cardiomyopathy.  Other possibilities included 
acute viral myocarditis.  It is not clear from the record, 
however, whether additional records from Dr. Gupta exist 
which have not already been obtained.  Accordingly, the 
veteran should be invited to identify any additional VA or 
private medical evidence which he believes supports his claim 
on appeal.   

The Board notes that the veteran was afforded a thorough and 
comprehensive VA heart examination in December 2000, at which 
time a medical nexus opinion was obtained.  The diagnosis was 
cardiomyopathy, and the examiner found that this disorder 
was, "not at all likely" to be associated with the 
veteran's prior service connected disabilities, or an 
incident in service.  Further development in this regard is 
not deemed indicated at this time.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2003), and the implementing regulations 
are fully complied with and satisfied.  
At the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and its effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of 
evidence, if any, is to be provided by 
him and which, if any, VA will attempt to 
obtain for him.  An appropriate period of 
time should be allowed for response.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
cardiovascular disorder since service, if 
not already on file, to include Dr. 
Gupta.  After securing the necessary 
releases, the RO should obtain copies of 
treatment records from all sources 
indicated, if not already on file.  These 
records should be associated with the 
claims file, and used in the 
readjudication of the claim.  

3.  The RO should complete any other 
development indicated or deemed necessary 
with regard to the claim on appeal.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
heart disorder claimed as cardiomyopathy.  
If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the statement of the case 
in September 2001.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

